
	

113 HR 1938 IH: To amend title 10, United States Code, to ensure that members of the Armed Forces serving on active duty who are diagnosed with post-traumatic stress disorder or traumatic brain injury have access to hyperbaric oxygen therapy, and for other purposes.
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1938
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to ensure that
		  members of the Armed Forces serving on active duty who are diagnosed with
		  post-traumatic stress disorder or traumatic brain injury have access to
		  hyperbaric oxygen therapy, and for other purposes.
	
	
		1.Provision of hyperbaric
			 oxygen therapy for certain members of the uniformed services
			(a)HBOT
			 Treatment
				(1)In
			 generalChapter 55 of title
			 10, United States Code, is amended by inserting after section 1074m the
			 following new section:
					
						1074n.Provision of
				hyperbaric oxygen therapy for certain members
							(a)In
				generalThe Secretary shall
				furnish hyperbaric oxygen therapy to a covered member if such therapy is
				prescribed by a physician to treat post-traumatic stress disorder or traumatic
				brain injury.
							(b)Use of private
				facilitiesThe Secretary may
				carry out subsection (a) by furnishing hyperbaric oxygen therapy at private
				facilities in accordance with section 1074(c) of this title.
							(c)Covered member
				definedIn this section, the
				term covered member means a member of the armed forces who
				is—
								(1)entitled to
				medical care under section 1074 of this title; and
								(2)diagnosed with
				post-traumatic stress disorder or traumatic brain
				injury.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1074m the following
			 new item:
					
						
							1074n. Provision of hyperbaric oxygen
				therapy for certain
				members.
						
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect 90 days after the date of the enactment of
			 this Act.
			
